Citation Nr: 1646969	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-16 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a vagotomy with pyloroplasty for ulcer disease.

2.  Entitlement to a rating in excess of 10 percent for a residual scar from an epigastric hernia.

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric condition as secondary to service-connected conditions.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for an acquired psychiatric condition (other than PTSD) to include major depressive disorder as secondary to service-connected conditions.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2008 (residuals of a vagotomy with pyloroplasty for ulcer disease, acquired psychiatric condition, TDIU) and February 2009 (residual scar from an epigastric hernia) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board has recharacterized the Veteran's claims as reflected in the title page of this decision to better reflect the Veteran's contentions.

In November 2013 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  Throughout the entire initial rating period, residuals of a vagotomy with pyloroplasty for ulcer disease have been productive of less than severe symptomatology, with no definite impairment of health manifested by anemia or weight loss; or weight loss with both malnutrition and anemia.

2.  The Veteran has a single painful abdominal surgical scar that is less than 12 square inches.

3.  In May 1996, the RO denied the claim for service connection for an acquired psychiatric condition (depression) as secondary to service-connected residuals of a vagotomy with pyloroplasty for ulcer disease.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

4.  The evidence received since the last final denial of service connection for an acquired psychiatric condition in the May 1996 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim.

5.  The Veteran does not have a current diagnosis of PTSD, nor has he at any time during the claim and appeal period.

7.  The evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disorder to include major depression is related to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of a vagotomy with pyloroplasty for ulcer disease have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 4.124a, Diagnostic Codes (DC) 7348 (2015).

2.  The criteria for a rating in excess of 10 percent for the residual epigastric hernia scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

3.  The May 1996 rating decision, which determined that entitlement to service connection for an acquired psychiatric condition was denied, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

4.  Evidence received since the May 1996 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

4.  Major depression is proximately due to service connected disease.  38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify for the Veteran's residuals of a vagotomy with pyloroplasty for ulcer disease, residual scar from an epigastric hernia and an acquired psychiatric condition, was satisfied by letters dated in July 2008 and January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

Residuals of a vagotomy with pyloroplasty for ulcer disease.

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran's residuals of a vagotomy with pyloroplasty for ulcer disease is currently rated as 40 percent disabling, effective  pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7348.  Under DC 7348, the current 40 percent rating for vagotomy with pyloroplasty or gastroenterostomy, objectively supported by examination findings, is the maximum rating available.  

The Veteran's representative has argued that the Veteran be rated under DC 7308 for postgastrectomy syndromes.  Under DC 7308, a higher, 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  

Under DC 7305 for duodenal ulcer, a higher, 60 percent rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

Under DC 7306 for marginal ulcers, a 60 percent rating is warranted for severe, same as pronounced with less pronounces and less continuous symptoms with definite impairment of health.  A 100 percent rating is warranted for pronounced ulcer; periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss.  The ulcer must be totally incapacitating.  

The Board notes that terms such as "mild," "moderate," "moderately severe," or "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6(2014).  It should also be noted that use of terminology such as mild, moderate, moderately severe or severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The record as a whole is evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Facts and analysis

The Veteran asserts entitlement to a disability rating in excess of 40 percent for his residuals of a vagotomy with pyloroplasty for ulcer disease.

By way of history, the Veteran was originally granted service connection for post-operative residuals of ulcer disease, rated as 10 percent disabling, effective November 1, 1976.  The Veteran was hospitalized for bleeding ulcers on September 10, 1976.  A vagotomy and pyloroplasty was performed on September 21, 1976.  His recovery was uneventful and he was discharged.  

VA treatment records reflect that on May 28, 2008, the Veteran reported various episodes of melena and was admitted to a VA hospital.  The Veteran was diagnosed with upper gastrointestinal bleeding, peptic ulcer at area post-gastroduodenectomy anastomosis and chronic alcohol abuse.  The Veteran's gastroduodenectomy from 1979 was noted but not treated.  The Veteran was taking NSAIDS at home due to toe pain secondary to trauma.  The Veteran required a blood transfusion.  An upper endoscopy was performed and revealed evidence of a gastro-duodenostomy with a post anastomotic whitish base ulcer with exudates and friable mucosa as the most likely source of the bleeding.  After the procedure the Veteran remained stable, was in no distress and had no other episode of bleeding.  The Veteran was discharged on May 29, 2009.  See May 29, 2008 discharge summary.  

The Veteran was afforded a VA stomach examination in July 2008.  The Veteran's history of vagotomy in 1976 was noted.  The Veteran reported that his condition of a history of peptic ulcer disease status-post vagotomy was stable until a hospitalization from May 2008 (summarized above) when he had acute upper gastrointestinal bleeding secondary to stomach ulcer bleeding.  The Veteran reported that he underwent a blood transfusion and an upper endoscopy with evidence of two active ulcers bleeding.  He reported that he was stabilized and discharged home.  He was currently under evaluation by gastrointestinal service.  Despite medical treatment, he still continued to have a poor tolerance to diet, persistent bloating and stomach discomfort.  

The Veteran's symptoms included reports of occasional nausea, an instance of melena from May 2008 which resulted in a hospitalization, and recurrent episodes of diarrhea reported.  The Veteran was on medication with some improvement.  The Veteran had epigastric tenderness that worsened depending on his diet or "strong work condition."  There was epigastric pain at deep palpation.  There were no episodes of colic distention, nausea and or vomiting, or weight gain or loss.  There was no history of neoplasm or evidence of anemia.  Upper endoscopy results indicated a normal esophagus.  There was evidence of gastroduodenostomy with a post anastomotic ulcer, it was a white-ish base with exudates and was likely the source of bleeding.  The duodenum was normal.  The diagnosis was peptic ulcer disease with a recent active bleeding episodes and subsequent post bleeding anemia with residual stomach discomfort.  The condition did not affect his occupational functioning or activities of daily living.  

VA treatment records reflect that an August 8, 2008 upper endoscopy indicated erosive gastritis with no ulcer seen.  

The Veteran was afforded a VA stomach examination in February 2011.  Since the last examination in 2008, he had continued epigastric pain, acid reflux.  He continued using the same medications.  The response to treatment was poor with no side effects to current treatment.  There were periods of incapacitation due to stomach or duodenal disease, 4 or more times per year, lasting 3 days.  There were no episodes of abdominal colic, nausea or vomiting, or abdominal distention.  There was gnawing or burning pain daily or more often.  Epigastric pain occurred before eating, one to several hours after eating and at night and lasted between 1-2 hours.  There were no post-prandial symptoms.  There were no episodes of hematemesis or melena.  There was no history of nausea, vomiting or diarrhea.  Other symptoms were early satiety and weight loss.  There were no signs of significant weight loss or malnutrition.  Other abnormal findings included abdominal tenderness.  An X-ray revealed mild gastroesophageal reflux and a small sliding-type hiatal hernia.  Blood testing was negative.  The Veteran was diagnosed with mild gastroesophageal reflux and status post vagotomy with pyloroplasty.  The problems associated with the diagnosis were a stomach condition with no significant effects on usual occupation or effects on usual daily activities.  

The Veteran was afforded a VA stomach examination from December 2013.  The Veteran's diagnosis was a postgastrectomy syndrome which was moderate with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  The Veteran was diagnosed with status post vagotomy with pyloroplasty with no symptoms or findings.  The Veteran complained of bloating, heartburn, and acid reflux.   An hour after eating he had stomach pain.  The Veteran lost 20 pounds in the past 2 years.  He denied any hospitalization for stomach pain.  The Veteran was on Zantac.  The Veteran's treatment plan included continuous medication for the condition.  The Veteran had recurring episodes of symptoms that were not severe, 4 or more times per year, less than 1 a day.  The Veteran had abdominal pain which occurred at least monthly, was period and only partially relieved by standard ulcer therapy.  The Veteran had nausea which was mild and occurred 4 or more times per years.  The Veteran did not have incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  The Veteran did not have scars related to the conditions.  The Veteran's stomach condition did not impact his ability to work.  The VA examiner remarked that there was evidence of a 25 pound weight loss in the past two years.  

The Board concludes that the medical findings are of greater probative value than the Veteran's subjective complaints regarding the severity of his residuals of a vagotomy with pyloroplasty for ulcer disease.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent for the course of the claim.  See 38 C.F.R. § 4.114.

As noted, the Veteran is currently receiving the maximum rating under DC 7348 and a rating in excess of 40 percent is not available.  

There is no alternate DC that would afford the Veteran a greater rating.  As noted, the schedule of ratings for the digestive system, to include DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  Moreover, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has considered a rating under DC 7308 which applies to postgastrectomy syndromes.  Although the Veteran has symptoms of epigastric pain, diarrhea, weight loss, occasional nausea, and an instance of melena episodes from May 2008, his symptoms do not raise to the level of severe.  Significantly, the most recent December 2013 VA examiner described the Veteran's postgastrectomy syndrome as "moderate" and addressed the frequency of recurring episodes of symptoms that were described as "not severe."  Additionally, all three VA examiners in 2008, 2011 and 2013 found that there was essentially no impact on activities of daily living or occupational impairment.  Further, no VA examiner has indicated that the Veteran's weight loss is associated with any malnutrition or anemia.  As such, the Veteran's symptoms do not warrant a rating in excess of 40 percent under DC 7308.  

The Board has considered a rating for peptic ulcers as analogous to ulcers under DC 7305 (duodenal ulcers) or DC 7306 (marginal ulcers); however, the overall disability picture does not more closely approximate a severe ulcer condition, for the reasons stated in the analysis above.  The Board observes that the Veteran did have an ulcer diagnosed in May 2008 (a peptic ulcer at area post-gastroduodenectomy anastomosis with episodes of melena at that time), some occasional vomiting reported in July 2008 and abdominal pain that is only partially relieved by standard ulcer therapy as noted in the December 2013 VA examination.  However, there is no recurrent hematemesis or melena and no manifestations of anemia or weight loss productive of a definite impairment of health.  As noted, although the Veteran suffered a 25 pound weight loss over the prior two years, there is no associated malnutrition or anemia indicated.  As such, a higher rating under DC 7305 or 7306 is not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran's predominate disability picture is best reflected by either DC 7348 or DC 7308, which is applicable to his vagotomy with pyloroplasty or gasterostomy or postgastrectomy symptoms.  

As such, the Board finds that the evidence of record warrants the current 40 percent disability evaluation for the residuals of a vagotomy with pyloroplasty for ulcer disease.  As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Residual scar from an epigastric hernia

The Veteran asserts entitlement to a disability rating in excess of 10 percent for his residual scar from an epigastric hernia, currently rated under DC 7804 for unstable or painful scars.

By way of history, the Veteran was originally granted service connection for an epigastric hernia scar, evaluated as noncompensable, effective August 21, 1974.  

Under DC 7804, one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling. 

Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118. 

In considering alternate Diagnostic Codes, DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage 38 C.F.R. § 4.118.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under DCs 7800-04 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118.

The Veteran was afforded a VA scar examination in January 2009.  The Veteran had a surgical scar from 1976 with reported pain and no skin breakdown.  The Veteran reported that his surgical scar developed herniation and was bothering him too much since approximately a year and a half prior or so, particularly over the xyphoid appendix area.  The exact location of the scar is a midline surgical scar in the abdomen which ran from xiphoid appendix to approximately two inches below the umbilicus.  There was a small herniation in area of the umbilicus.  The maximum width was .5 and maximum length was 10 inches.  The scar was tender to palpation.  There was adherence to underlying tissue.  There was no limitation of motion, loss of function, underlying soft tissue damage or skin ulceration or breakdown over scar.  The diagnosis was a surgical scar secondary to exploratory laparotomy and incisional hernia umbilical area.  

The Veteran was afforded a VA scar examination in December 2013.  The Veteran was diagnosed with a residual abdominal scar from epigastric hernia surgery.  The Veteran reported pain at the abdominal scar when he used a belt, otherwise he had no pain.  The scar was not unstable with frequent loss of covering of skin over the scar.  The scar was not painful and unstable.  The anterior trunk was affected.  The scar was located at the abdomen at the epigastric midline.  The scar was deep and nonlinear.  It was 27 x 1.2 centimeters.  The Veteran's scar did not impact the Veteran's ability to work or result in any limitation of function.  

The Board notes the Veteran's contentions of psychological discomfort caused by his scar, as found by his private physician August 2014 and May 2011 psychiatric evaluations.  However, the Board will separately address this symptomatology in the Veteran's service connection claim for an acquired psychiatric condition as secondary to his residual scar from an epigastric hernia surgery.  See 38 C.F.R. § 4.14

The Board finds that the evidence is against an evaluation in excess of 10 percent for the Veteran's scar.  Under DC 7804, three or more scars that are unstable or painful are considered 20 percent disabling.  The VA examiner only identified one painful scar.  Therefore, the Veteran is not entitled to a higher evaluation under DC 7804.  38 C.F.R. § 4.118.  Additionally, the Veteran's scars do not exceed 12 square inches (77 sq. cm.) and his scars do not cause functional limitation.  The criteria for a higher rating under Diagnostic Codes 7801 or 7805 are not met.  38 C.F.R. § 4.118. 

Lastly, DCs 7800 and 7806 do not provide an avenue for higher evaluations as they only pertain to scars of the head, face, or neck, and dermatitis or eczema, respectively.  38 C.F.R. § 4.118.  DC 7802 allows for a maximum schedular evaluation of 10 percent and is therefore, inapplicable in the instant case.  See Id. 

The treatment records contained in the claims file do not provide evidence contrary to that obtained at the VA examinations.

Additionally, in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe the scars on his body and his pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465(1994).  The Veteran's competent and credible belief that his disability is worse than the assigned 10 percent disability rating, however, is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.

In sum, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's scar throughout the entire appeal period.  As the preponderance of evidence weighs against the Veteran's claim for a higher evaluation, the benefit of the doubt rule is not applicable to the Veteran's appeal and the appeal must therefore be denied.  See 38 U.S.C.A. § 5107 (b).

Extraschedular consideration

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of a vagotomy with pyloroplasty for ulcer disease and a residual epigastric hernia scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected residuals of a vagotomy with pyloroplasty for ulcer disease and a residual epigastric hernia scar.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Claim to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim of entitlement to service connection for an acquired psychiatric condition was originally denied in a May 1996 RO rating decision.  The Veteran did not express disagreement within a year of the denial and the decision became final.

The current appeal arises from the Veteran's July 2008 claim to reopen.  The matter was effectively reopened and was denied in the October 2008 RO rating decision.   The pertinent evidence submitted since the May 1996 RO rating decision includes a May 2011 and August 2014 private evaluation indicating a positive relationship between the Veteran's acquired psychiatric condition and his service-connected disabilities.  The private evaluations are new and material as they suggest a link between the Veteran's acquired psychiatric condition and his service-connected conditions.  Consequently, the claim of entitlement to service connection for an acquired psychiatric condition is reopened.

Acquired psychiatric condition 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 
In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Facts and analysis

The Veteran essentially asserts that his acquired psychiatric condition was caused or aggravated by his service-connected disabilities.  

The Veteran has had multiple acquired psychiatric condition diagnoses throughout the appeal period.  The Veteran was diagnosed in his most recent VA examination in December 2013 with depressive disorder, not otherwise specified.  The Veteran's private treating physician diagnosed him with chronic major depression, somatoform dysmorphophobic disorder, chronic PTSD and generalized anxiety disorder.  See May 2011 and August 2014 private treating physician's report.  The Board notes that VA treatment records indicated a diagnosis of alcohol abuse.  

As an initial matter, the Board finds that the evidence of record does not support a diagnosis of PTSD and the Veteran is not eligible for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).  

In this regard, the Board finds the Veteran's diagnosis of PTSD from his private treating physician not probative.  As noted above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  Here, the Veteran has not asserted the existence of an in-service stressor event.  The VA examiner appears to be basing the PTSD diagnosis on post-service complications of a service-connected condition (residuals of a vagotomy with pyloroplasty for ulcer disease), see the August 2014 private medical report summary below.  The private physician did not provide a clear rationale and discussion regarding an in-service stressor event.  Additionally, despite the private physician's diagnosis of PTSD, the December 2013 VA examiner, specifically indicated that the Veteran did not have more than one mental disorder diagnosed.  Thus, the Veteran did not have a diagnosis of PTSD.  Absent evidence demonstrating the presence of a current disability, service connection for PTSD must be denied.  Here, there is no competent medical evidence of a current diagnosis of PTSD.

The Veteran has not expressly sought service connection for substance abuse, and substance abuse disorders may only be service-connected when acquired as secondary to, or as a symptom of, a service-connected disability.  38 C.F.R. § 3.310.  Regardless, the Board notes that the Veteran's substance abuse difficulties cannot be considered disabilities for service connection purposes in this particular case.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301 (2015).  The medical evidence does not show that substance abuse is clearly related to any service-connected disability to qualify for a limited exception to this general rule.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

The Board notes that the Veteran is service-connected for residuals of a vagotomy with pyloroplasty for ulcer disease and a residual epigastric hernia scar.  As such, the remaining question is whether there is a link between the Veteran's current acquired psychiatric condition and his service-connected conditions.

On review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise regarding whether the acquired psychiatric condition is proximately due to or worsened in severity by the service-connected residuals of a vagotomy with pyloroplasty for ulcer disease or residual scar from an epigastric hernia.  

In a private physician's letter dated May 5, 1979, received May 14, 1979, it was reported that the Veteran had been seen under medical treatment at his office since 1974 for peptic ulcer disease, psychophysiological reaction of GI tract and anxiety state.  He had been treated for his nervous condition with medication.  

In a private treatment record dated August 5, 1994, it was stated that stress exacerbated the Veteran's ulcer condition; however, there was no indication that the ulcer condition had led to stress.  

The record contains conflicting medical evidence regarding a link between the Veteran's acquired psychiatric condition and his service-connected disabilities.  

The Veteran was afforded a VA psychiatric examination in July 2008.  There was no evidence of a mental disorder at the time of the examination.  

A positive opinion on a secondary basis was provided by a private treating physician in a May 2011 report.  The Veteran's service-connected conditions were identified.  The Veteran abdominal wall was grotesque in appearance and caused severe psychological discomfort.  It caused the Veteran to avoid activities in which his scar would be shown, such as intimacy with his wife.  It was explained that in 2009 the Veteran suffered a hemorrhagic episode and required two blood transfusions which provoked anxiety and depression.  (The Board notes that the physician appears to be referencing a blood transfusion from 2008 and interprets this as a typographical error.)  The Veteran was afraid of receiving other people's blood, of being infected with an illness, felt strange and was very anxious.  The interventions and episode of hemorrhages, frequent visits to physicians had altered his lifestyle and led to the development of dysmorphopsia.  The Veteran was diagnosed with chronic major depression, somatoform dysmorphophobic disorder and chronic PTSD.  

Private treatment records reflect psychiatric treatment in January 2012 with a brief hospitalization, as detailed below.  

The Veteran was afforded a VA examination in December 2013.  The Veteran was diagnosed with depressive disorder not otherwise specified.  The Veteran admitted to alcohol abuse for many years when he was young but now he drank only socially (one or two beers occasionally).  A negative nexus opinion was provided on a direct and secondary basis.  The examiner rationed that the Veterans records were absent any complaints, diagnoses or treatments for a mental disorder prior to or during military service.  The Veteran reported that he was seen by a VA psychiatrist around 1976 but did not remember why he was seen, diagnosis or treatment.  The examiner further commented that there was no documentation in the claims folder of the claimed psychiatric treatment from 1976.  The Veteran began psychiatric treatment sometime in 2012 with a private psychiatrist who diagnosed the Veteran with depression and anxiety symptoms and referred him to a hospital.  In private treatment records, he was diagnosed with major depressive disorder and hospitalized from January 19, 2012 to January 25, 2012.  There was no evidence or documentation of further psychiatric treatment for a mental disorder.  Currently, the Veteran was on medication for treatment from his VA primary care physician.  The Veteran's hospitalization in January 2012 was, by the Veteran's own admission, due to situational problems and had nothing to do with his service-connected vagotomy or superficial scars.

An addendum opinion was provided in April 2014.  The VA examiner provided another negative opinion on a direct and secondary basis.  In doing so, the VA examiner questioned the credentials of the private physician who indicated that the Veteran was treated for psychiatric complaints since 1974 due to his gastrointestinal tract and anxiety condition (as summarized above) as he highlighted that there was no indication the physician was a mental health practitioner.   He explained that the record from May 1996 which stated that the Veteran's stress exacerbated his ulcer condition did not mean that his depressive disorder was secondary to his service-connected residuals of a vagotomy with pyloroplasty for ulcer disease.  It was noted that stress would exacerbate an ulcer condition in most individuals.  It was highlighted that the Veteran had not been in mental health treatment for any mental disorder secondary to his service-connected condition.  When the Veteran was hospitalized in 2012 with a diagnosis of major depression, recurrent, the Veteran was unable to provide information as to his referral and hospitalization, except that he was having family situational problems.  His treatment with the private treating physician who provided the positive nexus opinions was "just for a few sessions."   Since his 2012 hospitalization, he was not in any mental health treatment for any mental disorder for situational stressors.    

The same private treating physician who provided the May 2011 report and opinion, provided another report and positive opinion between the service-connected conditions an major depression in August 2014.  The report was largely duplicative of the May 2011 opinion.  The physician elaborated that major depression has been associated with major chronic illnesses, as documented in literature.  The Veteran developed somatoform dysmorphophobic disorder.  He opined that the information warranted a diagnosis of major depression as a direct consequence of the service-connected illnesses.  The Veteran was diagnosed with chronic major depression, somatoform dysmorphophobic disorder, generalized anxiety disorder and chronic PTSD with multiple surgical interventions, complications and life threatening illness, etc.  

In a statement submitted by the Veteran dated October 2014, he reported that his stomach condition was cruel and painful for him for many years.  The condition started in-service and he was hospitalized one month after leaving there.  Symptoms are his operation included, but were not limited to, pain, nausea, dizziness and diarrhea.  He had required a blood transfusion and had "all sorts of treatments."  The condition resulted in anxiety and depression.  He felt that he was old and could not perform his job since the surgery and scar.  

Resolving all doubt in favor of the Veteran, the Board finds that the evidence with respect to whether the Veteran's acquired psychiatric condition (other than PTSD), was incurred as a result of the service-connected residuals of a vagotomy with pyloroplasty for ulcer disease and a residual epigastric hernia scar disabilities is at least in equipoise.  Thus, the Board finds that the criteria for service connection for acquired psychiatric condition (other than PTSD), as secondary to the service-connected, have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  (In reaching this determination, the Board notes that the private examiner has bandied about a variety of diagnoses.  However, the most accurate diagnosis and the best supported diagnosis is major depression.

Based on the preponderance of the evidence, the Veteran does not have a current PTSD disability, service connection is not warranted, and the benefit of the doubt is inapplicable.   38 U.S.C.A. § 1110, 5107(b).


ORDER

A rating in excess of 40 percent for residuals of a vagotomy with pyloroplasty for ulcer disease is denied.  

A rating in excess of 10 percent for residuals of an epigastric hernia scar is denied.

The previously denied claim of entitlement to service connection for an acquired psychiatric condition is reopened on the basis of new and material evidence.

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder, major depression, is granted.  


REMAND

In light of the grant of service connection for the Veteran's acquired psychiatric condition (other than PTSD), the RO must assign an initial evaluation.  Thereafter, the RO should readjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

Following the assignment of an initial evaluation for an acquired psychiatric condition, readjudicate the issue of TDIU and, if not granted, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


